The plaintiff in error was convicted on a charge of unlawfully conveying intoxicating liquor, the jury leaving his punishment to be fixed by the court. Motion for new trial was duly filed and overruled, and the court sentenced the defendant to be confined in the county jail for 30 days and to pay a fine of $50. He has appealed from the judgment, but no brief has been filed, and no appearance made on his behalf in this court.
Upon a careful examination of the record, we find that the evidence is sufficient to sustain the verdict, there is no prejudicial error in the rulings upon the admission *Page 205 
of testimony, and the instructions fully stated the law applicable to the case.
The judgment of the lower court is accordingly affirmed.
MATSON, P.J., and BESSEY, J., concur.